United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3258
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Ronald N. Totaro,                        *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: March 30, 2007
                                 Filed: April 9, 2007
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Ronald Totaro appeals the district court’s1 denial of his motions for a sentence
reduction, release pending appeal, discovery, and disqualification of the district court
judge. After careful review, we find no error in the denial of these motions, and thus
we affirm the denial. See 8th Cir. R. 47A(a). We modify the district court’s August
24, 2006 order, however, to strike that portion which prohibits the Clerk of the Court
from accepting any future filings from Totaro in the case. We also deny Totaro’s
pending motion to set a briefing schedule.

      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.